DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (“Fujiwara”), United States Patent No. 5,515,531 in view of Du et al (“Du”), United States Patent No. 2019/0108174, in further view of Grosman et al. (“Grosman”), United States Patent Application No. 2008/0306990. 

As per claim 1, Fujiwara discloses a computer-implemented method for providing a secondary index within a database system, the method comprising: 
([Col 6, lines 10-19] wherein a node is a “local database processing apparatus”), a table partition of a plurality of table partitions ([Col 7, lines 11-55] wherein tables are partitioned, and [Fig. 3] wherein each node has a copy of the primary key index), the plurality of table partitions being provided by partitioning a table using a primary key ([Col 7, lines 11-55] wherein a primary key partition is based on a primary key); 
providing, at each node in the set of nodes of the database system, a secondary index partition of a plurality of secondary index partitions, each secondary index partition comprising a replicate table of at least a portion of the table([Col 6, lines 10-19] wherein each node has a replicate table of the local table), the plurality of secondary index partitions being provided by partitioning the table using one or more secondary keys ([Col 7, lines 11-55] wherein tables are partitioned, and [Fig. 3] wherein each node has a copy of the secondary key index) but does not disclose each secondary index partition comprising a global index referencing each partition table of the plurality of plurality of partition tables across all nodes in the set of nodes; and for at least one operation executed on a table partition, executing a replication protocol to replicate the at least one operation on a secondary index partition that corresponds to the table partition. However, Du teaches for at least one operation executed on a table partition, executing a replication protocol to replicate the at least one operation on a secondary index partition that corresponds to the table partition ([0242] wherein the data in the first and second table partitions are kept synchronized), but does not teach each secondary index partition comprising a global index referencing each partition table of the plurality of plurality of partition tables across  each secondary index partition comprising a global index referencing each partition table of the plurality of plurality of partition tables across all nodes in the set of nodes ([0028] wherein each partition on each node has a global index describing the location of data on each partition as described in [0030] wherein re-indexing after repartitioning is necessary for global indexes.)
Both Fujiwara and Du provide multiple partitioning keys for data. One could apply the synchronization in Du with data distribution in Fujiwara to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing table partitions in Fujiwara with the data replication in Du in order to keep the data consistent in the system. Both Fujiwara and Grosman both describe partitioning data. One could include the indexes in Grosman with the partitions in Fujiwara to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing table partitions in Fujiwara with the global indexes in Grosman in order to be able to add or remove nodes without having to immediately update the data, by only having to update the index. 

As per claim 3, note the rejection of claim 1 where Fujiwara, Du and Grosman are combined. The combination teaches the method of claim 1. Du further discloses wherein the replication protocol comprises an asynchronous replication protocol that is absent a multi-phase commit for committing one or more changes to the table partition that result from the at least one operation to the table partition and the secondary index ([0242] wherein a log is used that implies that the data is synchronized in an asynchronous method, since the update is stored in a log and shipped at a certain time instead of at the time of the updated, without the mention of committing the changes) .  

As per claim 4, note the rejection of claim 1 where Fujiwara and Du are combined. The combination teaches the method of claim 2. Du further discloses wherein the replication protocol executes an asynchronous replication of the one or more changes prior to committing the one or more changes to the table partition and the secondary index partition that corresponds to the table partition ([0246] wherein the replication log sends the changes to the secondary index (the asynchronous replication) prior to the data committing to the secondary index partition).  

As per claim 7, note the rejection of claim 1 where Fujiwara, Du and Grosman are combined. The combination teaches the method of claim 1. Fujiwara further discloses wherein the secondary index partitions of the plurality of secondary index partitions collectively define a global secondary index of the table ([Col 7, lines 11-55] wherein each secondary index partition stores a part of the secondary index partition, wherein the combination of the different partition would make a global secondary index of the table).  

As per claim 8, claim 8 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 10, claim 10 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara, in view of Du, in further view of Grosman in further view of GFOUFAS et al. (“Gfoufas”), United States Patent Application Publication No. 2918/0203874. 

([0017] wherein multiple column sets can be used for the different secondary index partitions.)
Fujiwara, Du and Gfoufas describe secondary indexing. One could include the different column sets in different secondary indexes in Gfoufas with the combination of Fujiwara and Du to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing table partitions with synchronization in Fujiwara, Du and Grosman with the multiple sets of columns in Gfoufas to provide faster methods of data retrieval with no greater storage cost. 

As per claim 9, claim 9 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 





Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara, in view of Du, in further view of Grosman in further view of Lee et al. (“Lee”), United States Patent Application Publication  No. 2017/0177658.

As per claim 5, note the rejection of claim 1, where Fujiwara, Du and Grosman are combined. The combination teaches the method of claim 1, but does not teach wherein the replication protocol comprises a synchronous replication protocol that ensures the one or more changes are represented in the secondary index partition that corresponds to the table partition prior to committing the one or more changes to the table partition and the secondary index partition that corresponds to the table partition.  However, Lee teaches wherein the replication protocol comprises a synchronous replication protocol that ensures the one or more changes are represented in the secondary index partition that corresponds to the table partition prior to committing the one or more changes to the table partition and the secondary index partition that corresponds to the table partition ([0110]-[0111] wherein a synchronization protocol comprises, where the changes are committed only upon representing the changes to the second index partition (replica) and the source (table partition).)
While the table partition and secondary index partition are not exactly the same in Lee as they are in Fujiwara, one could use the table partitioning and secondary index partitions in Fujiwara with the synchronization protocol in Lee to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing table partitions 

As per claim 6, note the rejection of claim 5 where Fujiwara, Du, Grosman and Lee are combined. The combination teaches the method of claim 5. Lee further teaches wherein the replication protocol executes a multi-phase commit for committing the one or more changes to the table partition and the secondary index partition that corresponds to the table partition([0110]-[0111] wherein a multi-phrase commit is described).  

As per claim 12, claim 12 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158